El Juez Asociado SeñoR Wole,
emitió la opinión del tribunal.
Antonio Molini Ruiz y Blanca Mariani de Molini son ma-rido y mujer. En la Corte de Distrito de Ponce el Crédito y Ahorro Popular obtuvo sentencia en rebeldía contra di■chos marido y mujer por la suma d'e $793.53. La referida (Blanca Mariani solicitó que se dejase sin efecto la sentencia y el tribunal declaró con lugar la moción. Ella contestó la .demanda y la contienda o contiendas así trabadas entre ella y el Crédito y Ahorro Popular fueron señaladas en calenda-rio para ser vistas el Io. de diciembre de 1930.
El 21 de noviembre de 1930, el demandante compareció a la corte por conducto de sus abogados y alegó que “desis-ten de la continuación de este pleito y a la corte suplican «que se les tenga por desistidos y se sobresea el caso, sin especial condena de costas o excluyendo de éstas los honora-rios de abogado, dejándose sin efecto el señalamiento del mismo en el calendario.” La corte ordenó en términos ge-nerales el sobreseimiento del caso. Mientras tanto Antonio Molini no tomó acción alguna y no apeló de la sentencia en xeheldía dictada contra él. Entonces el demandante, fundan-*634dose en la teoría de que había una sentencia válida contra el susodicho Antonio Molini, trató de ejecutarla.
Posteriormente, el aludido demandado compareció' en corte y alegó en efecto que el caso había sido totalmente sobre-seído y que no existía sentencia alguna en contra suya. La corte dictó resolución en favor del marido por el fundamento' de que el sobreseimiento era general. Al presentársele mo-ción de reconsideración, la corte revocó su actuación por el motivo de que cuando el caso fué sobreseído no había acción alguna pendiente contra Antonio Molini, toda vez que se ha-bía dictado sentencia en rebeldía y la misma era firme en cuanto a él; que sólo había una acción pendiente contra Blanca Mariani de Molini. La corte entonces dictó resolu-ción declarando que el sobreseimiento anterior debía enten-tenderse como aplicable solamente a Blanca Mariani de Mo-lini. El presente recurso es contra esa resolución.
 Ensolvemos que la corte tenía razón. Se trataba,, entre otras cosas, de una identificación. Examinando la mo-ción de sobreseimiento, se ha demostrado que las palabras; "el caso” se refieren al que estaba señalado para juicio; "de-jándose sin efecto el señalamiento del mismo (el caso) en el calendario”. Los litigantes tenían en mónte la parte del pleito contra la esposa.
Aun fuera del término, la corte puede interpretar sus pro-pias sentencias o resoluciones, aunque el apelante alegue lo> contrario.
El apelante sostiene que la sentencia original era indivisible. Si la obligación principal era puramente ganancial,, el marido por sí solo bastaba, y el sobreseimiento del pleito’ contra la esposa no podía aplicarse a aquél.
Si se estaban tratando de alcanzar los bienes privativo® de la esposa, la sentencia era claramente divisible.

Debe confirmarse la resolución apelada.